DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2010/0026920) in view of Quan et al. (US 2016/0065950).
Regarding claim 1, Kim discloses a liquid crystal device (see figures 1 and 9, for instance) comprising: a first liquid crystal cell (403); and a second liquid crystal cell (405) bonded to the first liquid crystal cell, wherein the first liquid crystal cell and the second liquid crystal cell each comprise: a first substrate (411, 451) comprising a plurality of first electrodes (435, 455) formed in a strip shape (see figure 1, for instance); a second substrate (431, 453) comprising a plurality of second electrodes (437, 457) formed in a strip shape (see figure 1, for instance); and a liquid crystal layer (434, 454) held between the first substrate and the second substrate. However, Kim does not expressly disclose an angle of intersection of the first electrodes and the second electrodes is less than 90° in each of the first liquid crystal cell and the second liquid crystal cell.
Quan discloses an LCD (see figures 10-14, for instance), wherein an angle of intersection of the first electrodes (16b) and the second electrodes (15b) is less than 90° in each of the first liquid crystal cell and the second liquid crystal cell (see [0095]; ‘the angle between the extending direction of the first electrodes 15b and the extending direction of the second electrodes 16b is α1. In certain embodiments, α1 is an acute angle.’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrode intersection angle of Quan in the device of Kim. The motivation for doing so would have been to minimize the effects of spacers in the display layer and improving the viewing experience when the stereoscopic device is used to display 2D images, as taught by Quan ([0095]).
Regarding claim 2, Kim in view of Quan discloses the liquid crystal device of claim 1, wherein the angle of intersection of the first electrodes (435, 455) and the second electrodes (431, 453) is equal in each of the first liquid crystal cell and the second liquid crystal cell (in combination with the teachings of Quan; [0095]).
Regarding claim 3, Kim in view of Quan discloses the liquid crystal device of claim 2, wherein the angle of intersection is less than or equal to 88° (since Quan discloses an acute angle, [0095]).
Regarding claim 4, Kim in view of Quan discloses the liquid crystal device of claim 3, wherein the first electrodes (435) of the first liquid crystal cell and the first electrodes (455) of the second liquid crystal intersect each other at an angle of less than 90° (since they are parallel to each other).
Regarding claim 5, Kim in view of Quan discloses the liquid crystal device of claim 4, wherein the first substrate is formed in a square shape (see figures 1-2, for instance; furthermore, Kim discloses that many different shapes are acceptable [0062]; see MPEP § 2144.04 IV. A., for instance) and has an equal size in each of the first liquid crystal cell and the second liquid crystal cell (403, 405).
Regarding claim 6, Kim in view of Quan discloses the liquid crystal device of claim 5, wherein the first electrodes (435, 455) include a plurality of first strip electrodes configured to apply a same first voltage and a plurality of second strip electrodes configured to apply a same second voltage ([0143]-[0150]), the first voltage is different from the second voltage, and the first strip electrodes and the second strip electrodes are alternately arranged, and the second electrodes (437, 457) include a plurality of third strip electrodes configured to apply a same third voltage and a plurality of fourth strip electrodes configured to apply a same fourth voltage ([0143]-[0150]), the third voltage is different from the fourth voltage, and the third strip electrodes and the fourth strip electrodes are alternately arranged.
Claim(s) 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Quan, and in further view of Chen et al. (US 5,777,706).
Regarding claim 7, Kim discloses a liquid crystal device (see figures 1 and 9, for instance) comprising: a first liquid crystal cell (403); a second liquid crystal cell (405) bonded to the first liquid crystal cell; wherein the first liquid crystal cell and the second liquid crystal cell each comprise: a first substrate (411, 451) comprising a plurality of first electrodes (435, 455) formed in a strip shape (see figure 1, for instance); a second substrate (431, 453) comprising a plurality of second electrodes (437, 457) formed in a strip shape (see figure 1, for instance); and a liquid crystal layer (434, 454) held between the first substrate and the second substrate. However, Kim does not expressly disclose a third liquid crystal cell bonded to the second liquid crystal cell; and a fourth liquid crystal cell bonded to the third liquid crystal cell, and an angle of intersection of the first electrodes and the second electrodes is less than 90° in each of the first liquid crystal cell, the second liquid crystal cell, the third liquid crystal cell and the fourth liquid crystal cell.
Chen discloses an LCD (see figure, for instance), including a first liquid crystal cell (403); a second liquid crystal cell (405) bonded to the first liquid crystal cell; a third liquid crystal cell bonded to the second liquid crystal cell; and a fourth liquid crystal cell bonded to the third liquid crystal cell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use first, second, third and further liquid crystal cells bonded in series, as exemplified by Chen. The motivation for doing so would have been to minimize manufacturing costs, to miniaturize the device, increasing spatial resolution while minimizing power cost, as taught by Chen (see column 14 lines 61-67; column 15, lines 1-17). See also MPEP § 2144.04 VI. B. – “Duplication of Parts”, “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”
Quan discloses an LCD (see figures 10-14, for instance), wherein an angle of intersection of the first electrodes (16b) and the second electrodes (15b) is less than 90° in each of the first liquid crystal cell and the second liquid crystal cell (see [0095]; ‘the angle between the extending direction of the first electrodes 15b and the extending direction of the second electrodes 16b is α1. In certain embodiments, α1 is an acute angle.’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrode intersection angle of Quan in the device of Kim. The motivation for doing so would have been to minimize the effects of spacers in the display layer and improving the viewing experience when the stereoscopic device is used to display 2D images, as taught by Quan ([0095]).
Regarding claim 8, Kim in view of Quan and in further view of Chen discloses the liquid crystal device of claim 7, wherein the angle of intersection of the first electrodes (435, 455) and the second electrodes (431, 453) is equal in each of the first liquid crystal cell, the second liquid crystal cell, the third liquid crystal cell and the fourth liquid crystal cell (in combination with the teachings of Quan; [0095]).
Regarding claim 9, Kim in view of Quan and in further view of Chen discloses the liquid crystal device of claim 8, wherein the angle of intersection is less than or equal to 88° (since Quan discloses an acute angle, [0095]).
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Neither Kim, Quan nor Chen discloses wherein the first electrodes of the first liquid crystal cell and the first electrodes of the fourth liquid crystal cell are orthogonal to each other, the first electrodes of the second liquid crystal cell and the first electrodes of the third liquid crystal cell are orthogonal to each other, and the first electrodes of the first liquid crystal cell and the first electrodes of the second liquid crystal cell intersect each other at an angle of less than 90, wherein the first substrate is formed in a square shape and has an equal size in each of the first liquid crystal cell, the second liquid crystal cell, the third liquid crystal cell and the fourth liquid crystal cell, wherein the first electrodes include a plurality of first strip electrodes configured to apply a same first voltage and a plurality of second strip electrodes configured to apply a same second voltage, the first voltage is different from the second voltage, and the first strip electrodes and the second strip electrodes are alternately arranged, and the second electrodes include a plurality of third strip electrodes configured to apply a same third voltage and a plurality of fourth strip electrodes configured to apply a same fourth voltage, the third voltage is different from the fourth voltage, and the third strip electrodes and the fourth strip electrodes are alternately arranged., nor would it have been obvious to do so in combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        7/5/2022